Lowe, Ch. J.
1. Appeal bond : informaiity. It is our opinion that the appeal was dismissed for insufficient reasons. The bond, although not in strict conformity with the requisites of the . u x statute, contained a covenant sufficiently broad to charge the appellant and his sureties with all the costs which would accrue from an unsuccessful prosecution of an appeal, which was all that was necessary or could be required in this case.
2. appeal mow County court: statute requiremeiits. Ordinarily, under section 267 of the Ee vision, the appellant' has thirty days from the date of the decision within which to take the appeal: but the same ,. ... , . t section provides that the appeal shall be taken 1 , to the next District Court if ten days intervene between the date of the judgment and the day of the sitting of- the District Court. There were twenty-one *427days, and within that time the appeal was taken; and it was taken and perfected in the manner prescribed, namely, by claiming the same, and filing in the county office the appeal bond, which was duly approved. The statute does not require the bond to be filed ten days before the sitting of the District Court, but that the appeal should be taken to the next District Court if ten days should intervene between the date of the decision in the County Court and the day of the sitting of the District Court.
3. — failure transcript. In this case the appellant literally complied with the requirements of the statute, and, so far as he was concerned, had a right to a stand in the District Court. But the county judge did not send up the transcript till the 6th day of July following, which was, however, some time before the succeeding term of the District Court, which sat in August thereafter, and this was as soon as the appellee could have been com.pelled to go to trial. If, therefore, there was any negligence in getting the transcript up in time for a trial at the first term, it must be placed at the door of the county judge, and not that of the appellant. So far as we can .discover, the appellant acted in the premises with entire good faith, and is entitled to a hearing on his appeal, and the order dismissing the same will be
Reversed.